Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final rejection. Claims 1-8, 14, and 16-25 are pending. 

Status of Claims
Applicant’s amendment date 07/22/2022, amending claims 1-4, 7, 14, 16-17, and 20-24. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
 


Response to Argument
Applicant’s arguments filed 07/22/2022 have been fully considered but they are not persuasive. Moreover, any new ground of rejection have been necessitated by Applicant’s amendments to the claims. 
Response to Argument under 35 USC 102/103: 
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the combination of references used in the current rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 7 line 2, the recited limitation “on the display screen” is indefinite. There is insufficient antecedent basis for this limitation in the claim. 	3 
Claim 8 are rejected for being dependent upon a rejected claim. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5-8, 14, 16, 18-22, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Liongosari et al. US 2019/0057166 (hereinafter Liongosari) in view of Dorner et al. US 11,375,256 (hereinafter Dorner).
Regarding claim 1: 
(Currently Amended) A system for improving vehicle design, the system comprising: 
a vehicle sensor configured to detect vehicle sensor data relating to a plurality of vehicle components; (Liongosari Fig. 4 [0017], “various types of sensor data are collected by sensors (also described as sensor devices) in proximity to a user who is using a component …. Gather data regarding the user’s use of the component”. Liongosari [0020], “an analysis of on-board (e.g., in-vehicle) sensor measurements …. That a user is exhibiting with respect to the component and/or when the user is using the component”.  Liongosari [0022], “sensors in the components generate sensor data that indicates a current state of the component and/or the user of the component”. Also, see Liongosari [0027]) 
a user reaction sensor configured to detect user reaction data; (Liongosari Fig. 4 [0017], the sensors may include sensors that detect various motions (e.g., intentional action and/or unintentional, sub-conscious movement) made by the user with respect to the component. Sensors may also collect types of sensor data, including biometric data that describes current physiological characteristics of the user. Analyze the sensor data and, base at least partly on the sensor data, determine a current level of satisfaction of the user. Sensor data may be received and analyzed for any suitable number of components being used by individuals”. Liongosari [0029], “sensors that are configured to generate the sensor data 118 based on observation and/or measurements of the component and/or the user interacting with the component 104”. Liongosari [0048], “the sensor data may be analyzed to determine a satisfaction metric that indicates a level of satisfaction of the user in the current configuration of the component”. Also, see Liongosari [0030]) and 
a remote data server communicatively coupled to the vehicle sensor and the user reaction sensor and configured to: receive, from the vehicle sensor and the user reaction sensor, respectively, the vehicle sensor data and the user reaction data,  (Liongosari Fig. 1 [0027-0028], “A component 104 can include one or more network controllers 106 for sending and/or receiving communications over one or more networks. The network controller(s) 106 may enable communication over wired and/or wireless networks, and may also be described as network interface(s), network interface controller(s) (NIC(s)), or transceiver(s). A component 104 may include, and/or communicate  with, any number of sensor(s) 112, which are also described as sensor device(s). In some instances, a sensor 112 is incorporated into the component 104 itself Alternatively, a sensor 112 may be external to the component 104 and arranged to visualize the component 104 and/or otherwise collect sensor data 118 regarding a user's use of, or interaction with, the component 104”. Also, see [0031])
determine, based on the vehicle sensor data and the user reaction data, a status of each component of the plurality of components (Liongosari [0022], “sensors in the components generate sensor data that indicates a current state of the component and/or the user of the component”.) for each time a negative user reaction is detected in the user reaction data, (Liongosari [0029], “generate the sensor data 118 based on observation and/or measurement of the component 104 and the user interacting with the component. The satisfaction metric may indicate that the user is satisfied with the current configuration of the component or that the user is unsatisfied (e.g., negative reaction) with the current configuration of the component”. Liongosari [0048], “a determination may be made whether the satisfaction metric is below a predetermined threshold level. If not, the system may continue monitoring for sensor data that indicates user dissatisfaction”)
identify, based on the determined status of the each component for the each time the negative user reaction is detected, a vehicle component being in a particular status for at least a threshold [[percentage of the times]] the negative user reactions are detected in the user reaction data, (Liongosari [0022], “sensor in the components generate sensor data that indicates a current state of the component and the user of the component …. Model outputs a satisfaction of the user with the current configuration of the component”. Liongosari [0048], “a determination may be made whether the satisfaction metric is below a predetermined threshold level. If not, the system may continue monitoring for sensor data that indicates user dissatisfaction (e.g., negative reaction)”) 
determine, based on the identification of the vehicle component being in the particular status for at least the threshold [[percentage of the times]] the negative user24878-3663-6965Patent Attorney Docket No. 15269-40300reactions are detected in the user reaction data, a change in prominence of the vehicle component, and (Liongosari [0048-0050], “the sensor data 118 may be analyzed to determine a satisfaction metric that indicates a level of satisfaction of the user in the current configuration of the component. A determination may be made whether the satisfaction metric is below a predetermined threshold level. If not, the system may continue monitoring for sensor data that indicates user dissatisfaction. If the satisfaction level is below the threshold, the sensor data may be analyzed to determine configuration updates for the component … the aggregate sensor data is employed to generate design information that includes one or more modifications to the component”.)
determine, based on the determined change in prominence of the vehicle component, one or more subsequent design suggestions for the vehicle component. (Liongosari [0020], “an analysis of on-board (e.g., in-vehicle) sensor measurements …. That a user is exhibiting with respect to the component and/or when the user is using the component”.  Liongosari [0022], “sensors in the components generate sensor data that indicates a current state of the component and/or the user of the component”. Liongosari Fig. 4 [0023], “interface can provide the suggestion using any suitable format, such as a display of textual, graphic, or other information, audio output, touch screen, indicator lights, and so forth. Also, see Liongosari [0027]. Liongosari [0043], “determine the configuration update(s) and/or design update(s) 132 may also take into account logs that describe a history of past configuration settings, historical sensor data, logs describing usage patterns of the component by one or more users …. User characteristics may be measured by one or more of the sensor(s), and/or may be previously determined for the user and stored in a user profile”. Liongosari Fig. 4 [0039], “a design view of the component 104 presented within a CAD or CAM system, or other suitable design interview of the component 104. For example, a current design of the component 104 may be presented in the design view … graphics showing one or more portion and/or subcomponent of the component for which the aggregate sensor data indicates one or more user performing actions described in the sensor data ….. ML model may be employed to generate the design update(s) 132 automatically based on the input aggregate sensor data”. Also, see Liongosari [0019])) but, specifically fails to disclose a vehicle component being in a particular status for at least a threshold percentage of the times the negative user reactions are detected in the user reaction data, based on the identification of the vehicle component being in the particular status for at least the threshold percentage of the times the negative user24878-3663-6965Patent Attorney Docket No. 15269-40300reactions are detected in the user reaction data, (emphasis for aspect not taught)
However, Dorner teaches the following limitation: 
a vehicle component being in a particular status for at least a threshold percentage of the times the negative user reactions are detected in the user reaction data, based on the identification of the vehicle component being in the particular status for at least the threshold percentage of the times the negative user24878-3663-6965Patent Attorney Docket No. 15269-40300reactions are detected in the user reaction data, (referring back to application specification with regard to “percentage of the times”, in [0033] & [0035], “may be engaged 12,480 times and the user reaction data may indicate that in 7,222 of those time (57.78%), the user expressed a non-positive reaction … determined that 80% of the time that a user expresses a non-positive reaction”. Dorner Col. 10 “the trigger can be identified based on thresholds, for example individual user thresholds (e.g., determining a negative reaction of a threshold (e.g., determining a threshold number or percentage of users provided negative reactions, or determining that a threshold amount of time has passed with no group reactions … a percentage of users who have voted thumbs down (such as 50% or more)” Also, see Col. 23 lines 65-70”)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Liongosari to include the feature of determining if a user reaction data meets or exceeds a threshold percentage of time user reactions, as taught by Dorner, on order to allow the system determine a subsequent design suggestion based on the threshold (Liongosari [0050] & Dorner col. 10). Also, it will significantly improve the product design and development process. 
Regarding claim 2: 
(Currently Amended) Liongosari in view of Dorner disclose the system of claim 1, 
Liongosari further teach wherein the remote data server includes a processor configured to analyze the user reaction data and other user reaction data by classifying reactions of a plurality of respective users.  (Liongosari Fig. 4 [0018-0019], “the aggregate sensor data may be analyzed to identify portions and/or subcomponents of the component that are frequently associated with movements by users (e.g., fidgeting, adjustments), indicating that a proportion of the users of the component are uncomfortable with the particular design of the portion and/or subcomponent”. Liongosari  [0020], “a level of satisfaction may also be determined by prompting the user to indicate whether they are satisfied, and/or by measuring biometric parameters (e.g., body temperature, heart rate, gaze, etc.) that may indicate the level of satisfaction or dissatisfaction”. Liongosari [0024], “features are provided to enable the sharing of data between users … based on how other users set the same (or similar) seat in their same (or similar) vehicles”. Also, see Liongosari [0025], and [0038])
Regarding claim 5: 
(Previously Presented) Liongosari in view of Dorner disclose the system of claim 2, 
Liongosari further teach wherein the computing device is further configured to execute vehicle design software for designing a subsequent vehicle design based on the one or more subsequent design suggestions (Liongosari Fig. 4 [0039], “a design view of the component 104 presented within a CAD or CAM system, or other suitable design interview of the component 104. For example, a current design of the component 104 may be presented in the design view … graphics showing one or more portion and/or subcomponent of the component for which the aggregate sensor data indicates one or more user performing actions described in the sensor data ….. ML model may be employed to generate the design update(s) 132 automatically based on the input aggregate sensor data”. Also, see Liongosari [0019])
Regarding claim 6: 
(Original) Liongosari in view of Dorner disclose the system of claim 5, 
Liongosari further teach further comprising a vehicle manufacturing device connected to the computing device and configured to automatically manufacture a subsequent vehicle based on the subsequent vehicle design. (Liongosari Fig. 4 [0050], “the design information is provided 408 for presentation through a user interface. In some implementations, the design information may be provided to a manufacturing automation system to begin manufacturing a next version of the component 104”.) 
Regarding claim 7: 
  (Currently Amended) Liongosari in view of Dorner disclose the system of claim 2, 
Liongosari further teach further comprising a display screen connected to the computing device, wherein the computing device is further configured to render a graphical user interface on the display screen for interacting with a designer, and wherein the graphical user interface includes an alert indicating to the designer at least one of the one or more subsequent design suggestions. (Liongosari Fig. 4 [0019], “identified portion(s) or subcomponent(s) may be presented as an overlay or other graphic enhancement to a design view of the component, rendered in a computer-aided design (CAD) system, computer-aided manufacturing (CAM) system, or some other suitable design tool. A designer may then user the indicated portion(a) and/or subcomponent(s) to determine one or more modifications to the component(s). Liongosari Fig. 4 [0023], “interface can provide the suggestion using any suitable format, such as a display of textual, graphic, or other information, audio output, touch screen, indicator lights, and so forth. Also, see Liongosari [0038-0039])
Regarding claim 8: 
(Original) Liongosari in view of Dorner disclose the system of claim 7, 
Liongosari further teach wherein the alert includes text associated with the one or more subsequent design suggestions.  (Liongosari Fig. 4 [0023], “interface can provide the suggestion using any suitable format, such as a display of textual, graphic, or other information, audio output, touch screen, indicator lights, and so forth. The user can either accept or reject a suggestion, and the user’s choice may be provided to further refine the model. Such mixed and/or shared control provides further refinement of the mode in addition to a positive user experience”.) 

Regarding claim 9-13: (Cancelled) 
Regarding claim 14: 
(Currently Amended) A method for improving vehicle design, the method comprising: 
detecting, by a vehicle sensor, vehicle sensor data relating to a plurality of vehicle components; 4 4878-3663-6965Patent Attorney Docket No. 15269-40300 (Liongosari Fig. 4 [0017], “various types of sensor data are collected by sensors (also described as sensor devices) in proximity to a user who is using a component …. Gather data regarding the user’s use of the component”. Liongosari [0020], “an analysis of on-board (e.g., in-vehicle) sensor measurements …. That a user is exhibiting with respect to the component and/or when the user is using the component”.  Liongosari [0022], “sensors in the components generate sensor data that indicates a current state of the component and/or the user of the component”. Also, see Liongosari [0027])
detecting, by a user reaction sensor, user reaction data; (Liongosari Fig. 4 [0017], the sensors may include sensors that detect various motions (e.g., intentional action and/or unintentional, sub-conscious movement) made by the user with respect to the component. Sensors may also collect types of sensor data, including biometric data that describes current physiological characteristics of the user. Analyze the sensor data and, base at least partly on the sensor data, determine a current level of satisfaction of the user. Sensor data may be received and analyzed for any suitable number of components being used by individuals”. Liongosari [0029], “sensors that are configured to generate the sensor data 118 based on observation and/or measurements of the component and/or the user interacting with the component 104”. Liongosari [0048], “the sensor data may be analyzed to determine a satisfaction metric that indicates a level of satisfaction of the user in the current configuration of the component”. Also, see Liongosari [0030])
 receiving, by a remote data server in data communication with the vehicle sensor and the user reaction sensor, the vehicle sensor data and the user reaction data; (Liongosari Fig. 1 [0027-0028], “A component 104 can include one or more network controllers 106 for sending and/or receiving communications over one or more networks. The network controller(s) 106 may enable communication over wired and/or wireless networks, and may also be described as network interface(s), network interface controller(s) (NIC(s)), or transceiver(s). A component 104 may include, and/or communicate  with, any number of sensor(s) 112, which are also described as sensor device(s). In some instances, a sensor 112 is incorporated into the component 104 itself Alternatively, a sensor 112 may be external to the component 104 and arranged to visualize the component 104 and/or otherwise collect sensor data 118 regarding a user's use of, or interaction with, the component 104”. Also, see [0031])
determining, by the remote data server and based on the vehicle sensor data and the user reaction data, a status of each component (Liongosari [0022], “sensors in the components generate sensor data that indicates a current state of the component and/or the user of the component”.) of the plurality of components for each time a negative user reaction is detected in the user reaction data; (Liongosari [0029], “generate the sensor data 118 based on observation and/or measurement of the component 104 and the user interacting with the component. The satisfaction metric may indicate that the user is satisfied with the current configuration of the component or that the user is unsatisfied with the current configuration of the component”. Liongosari [0048], “a determination may be made whether the satisfaction metric is below a predetermined threshold level. If not, the system may continue monitoring for sensor data that indicates user dissatisfaction”)
identifying, by the remote data server and based on the determined status of the each component for the each time the negative user reaction is detected, a vehicle component being in a particular status for at least a threshold [[percentage of the times]] the negative user reactions are detected in the user reaction data; (Liongosari [0022], “sensor in the components generate sensor data that indicates a current state of the component and the user of the component …. Model outputs a satisfaction of the user with the current configuration of the component”. Liongosari [0048], “a determination may be made whether the satisfaction metric is below a predetermined threshold level. If not, the system may continue monitoring for sensor data that indicates user dissatisfaction”)
determining, by the remote data server and based on the identifying of the vehicle component being in the particular status for at least the threshold [[percentage of the times]] the negative user reactions are detected in the user reaction data, a change in prominence of the vehicle component; and (Liongosari [0048-0050], “the sensor data 118 may be analyzed to determine a satisfaction metric that indicates a level of satisfaction of the user in the current configuration of the component. A determination may be made whether the satisfaction metric is below a predetermined threshold level. If not, the system may continue monitoring for sensor data that indicates user dissatisfaction. If the satisfaction level is below the threshold, the sensor data may be analyzed to determine configuration updates for the component … the aggregate sensor data is employed to generate design information that includes one or more modifications to the component”.)
determining, by the remote data server and based on the determined change in prominence of the vehicle component, one or more subsequent design suggestions for the vehicle component. (Liongosari [0020], “an analysis of on-board (e.g., in-vehicle) sensor measurements …. That a user is exhibiting with respect to the component and/or when the user is using the component”.  Liongosari [0022], “sensors in the components generate sensor data that indicates a current state of the component and/or the user of the component”. Liongosari Fig. 4 [0023], “interface can provide the suggestion using any suitable format, such as a display of textual, graphic, or other information, audio output, touch screen, indicator lights, and so forth. Also, see Liongosari [0027]. Liongosari [0043], “determine the configuration update(s) and/or design update(s) 132 may also take into account logs that describe a history of past configuration settings, historical sensor data, logs describing usage patterns of the component by one or more users …. User characteristics may be measured by one or more of the sensor(s), and/or may be previously determined for the user and stored in a user profile”. Liongosari Fig. 4 [0039], “a design view of the component 104 presented within a CAD or CAM system, or other suitable design interview of the component 104. For example, a current design of the component 104 may be presented in the design view … graphics showing one or more portion and/or subcomponent of the component for which the aggregate sensor data indicates one or more user performing actions described in the sensor data ….. ML model may be employed to generate the design update(s) 132 automatically based on the input aggregate sensor data”. Also, see Liongosari [0019])) but, specifically fails to disclose a vehicle component being in a particular status for at least a threshold percentage of the times the negative user reactions are detected in the user reaction data; based on the identifying of the vehicle component being in the particular status for at least the threshold percentage of the times the negative user reactions are detected in the user reaction data (emphasis for aspect not taught)
However, Dorner teaches the following limitation: 
a vehicle component being in a particular status for at least a threshold percentage of the times the negative user reactions are detected in the user reaction data; based on the identifying of the vehicle component being in the particular status for at least the threshold percentage of the times the negative user reactions are detected in the user reaction data (referring back to application specification with regard to “percentage of the times”, in [0033] & [0035], “may be engaged 12,480 times and the user reaction data may indicate that in 7,222 of those time (57.78%), the user expressed a non-positive reaction … determined that 80% of the time that a user expresses a non-positive reaction”. Dorner Col. 10 “the trigger can be identified based on thresholds, for example individual user thresholds (e.g., determining a negative reaction of a threshold (e.g., determining a threshold number or percentage of users provided negative reactions, or determining that a threshold amount of time has passed with no group reactions … a percentage of users who have voted thumbs down (such as 50% or more)” Also, see Col. 23 lines 65-70”) 
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Liongosari to include the feature of determining if a user reaction data meets or exceeds a threshold percentage of time user reactions, as taught by Dorner, on order to allow the system determine a subsequent design suggestion based on the threshold (Liongosari [0050] & Dorner col. 10). Also, it will significantly improve the product design and development process. 
Regarding claim 15: Cancelled 
Regarding claim 16: 
(Currently Amended) Liongosari in view of Dorner disclose the method of claim 14, 
Liongosari further teach further comprising analyzing, by a processor on the remote data server, the user reaction data and other user reaction data by classifying reactions of a plurality of respective users.  (Liongosari Fig. 4 [0018-0020], “the aggregate sensor data may be analyzed to identify portions and/or subcomponents of the component that are frequently associated with movements by users (e.g., fidgeting, adjustments), indicating that a proportion of the users of the component are uncomfortable with the particular design of the portion and/or subcomponent … the sensor data from various instances of the component (e.g., a same or similar car seat installed in multiple vehicles used by different individuals may be aggregated and analyzed, as aggregate sensor data, to determine one or more updates to the design of the component … a level of satisfaction may also be determined by prompting the user to indicate whether they are satisfied, and/or by measuring biometric parameters (e.g., body temperature, heart rate, gaze, etc.) that may indicate the level of satisfaction or dissatisfaction”. Also, see Liongosari [0038])

Regarding claim 18: 
(Previously Presented) Liongosari in view of Dorner disclose the method of claim 14, 
Liongosari further teach further comprising executing, by a computing device coupled to the remote data server, vehicle design software for designing a subsequent vehicle design based on the one or more subsequent design suggestions.   (Liongosari Fig. 4 [0039], “a design view of the component 104 presented within a CAD or CAM system, or other suitable design interview of the component 104. For example, a current design of the component 104 may be presented in the design view … graphics showing one or more portion and/or subcomponent of the component for which the aggregate sensor data indicates one or more user performing actions described in the sensor data ….. ML model may be employed to generate the design update(s) 132 automatically based on the input aggregate sensor data”. Also, see Liongosari [0019])
Regarding claim 19: 
(Original) Liongosari in view of Dorner disclose the method of claim 18, 
Liongosari further teach further comprising automatically manufacturing, by a vehicle manufacturing device connected to the computing device, a subsequent vehicle based on the subsequent vehicle design.  (Liongosari Fig. 4 [0050], “the design information is provided 408 for presentation through a user interface. In some implementations, the design information may be provided to a manufacturing automation system to begin manufacturing a next version of the component 104”.)
Regarding claim 20: 
(Currently Amended) Liongosari in view of Dorner disclose the method of claim 18, 
Liongosari further teach further comprising rendering, by the computing device, a graphical user interface for interacting with a designer, the graphical user interface configured to be displayed by a display, the graphical 54851-2569-5456Patent Attorney Docket No. 15269-40300user interface including an alert indicating to the designer at least one of the one or more subsequent design suggestions. (Liongosari Fig. 4 [0019], “identified portion(s) or subcomponent(s) may be presented as an overlay or other graphic enhancement to a design view of the component, rendered in a computer-aided design (CAD) system, computer-aided manufacturing (CAM) system, or some other suitable design tool. A designer may then user the indicated portion (a) and/or subcomponent(s) to determine one or more modifications to the component(s). Liongosari Fig. 4 [0023], “interface can provide the suggestion using any suitable format, such as a display of textual, graphic, or other information, audio output, touch screen, indicator lights, and so forth. Also, see Liongosari [0038-0039])l	
Regarding claim 21: 
(Currently Amended) A system for improving vehicle design, the system comprising: 
a vehicle sensor configured to detect vehicle sensor data relating to a plurality of vehicle components; (Liongosari Fig. 4 [0017], “various types of sensor data are collected by sensors (also described as sensor devices) in proximity to a user who is using a component …. Gather data regarding the user’s use of the component”. Liongosari [0020], “an analysis of on-board (e.g., in-vehicle) sensor measurements …. That a user is exhibiting with respect to the component and/or when the user is using the component”.  Liongosari [0022], “sensors in the components generate sensor data that indicates a current state of the component and/or the user of the component”. Also, see Liongosari [0027])
a user reaction sensor configured to detect user reaction data; (Liongosari Fig. 4 [0017], the sensors may include sensors that detect various motions (e.g., intentional action and/or unintentional, sub-conscious movement) made by the user with respect to the component. Sensors may also collect types of sensor data, including biometric data that describes current physiological characteristics of the user. Analyze the sensor data and, base at least partly on the sensor data, determine a current level of satisfaction of the user. Sensor data may be received and analyzed for any suitable number of components being used by individuals”. Liongosari [0029], “sensors that are configured to generate the sensor data 118 based on observation and/or measurements of the component and/or the user interacting with the component 104”. Liongosari [0048], “the sensor data may be analyzed to determine a satisfaction metric that indicates a level of satisfaction of the user in the current configuration of the component”. Also, see Liongosari [0030])
a transceiver configured to communicate the vehicle sensor data and the user reaction data; (Liongosari Fig. 1 [0027-0028], “A component 104 can include one or more network controllers 106 for sending and/or receiving communications over one or more networks. The network controller(s) 106 may enable communication over wired and/or wireless networks, and may also be described as network interface(s), network interface controller(s) (NIC(s)), or transceiver(s). A component 104 may include, and/or communicate  with, any number of sensor(s) 112, which are also described as sensor device(s). In some instances, a sensor 112 is incorporated into the component 104 itself Alternatively, a sensor 112 may be external to the component 104 and arranged to visualize the component 104 and/or otherwise collect sensor data 118 regarding a user's use of, or interaction with, the component 104”. Also, see [0031]) 
a remote data server configured to: receive the vehicle sensor data and the user reaction data, determine, based on the vehicle sensor data and the user reaction data, a status of each component of the plurality of components (Liongosari [0022], “sensors in the components generate sensor data that indicates a current state of the component and/or the user of the component”.)  for each time a negative user reaction is detected in the user reaction data, (Liongosari [0029], “generate the sensor data 118 based on observation and/or measurement of the component 104 and the user interacting with the component. The satisfaction metric may indicate that the user is satisfied with the current configuration of the component or that the user is unsatisfied (e.g., negative) with the current configuration of the component”. Liongosari [0048], “a determination may be made whether the satisfaction metric is below a predetermined threshold level. If not, the system may continue monitoring for sensor data that indicates user dissatisfaction (e.g., negative)”)
identify, based on the determined status of the each component for the each time the negative user reaction is detected, a vehicle component being in a particular status for at least a threshold [[percentage of the times]] the negative user reactions are detected in the user reaction data, 7 4878-3663-6965Patent Attorney Docket No. 15269-40300 (Liongosari [0022], “sensor in the components generate sensor data that indicates a current state of the component and the user of the component …. Model outputs a satisfaction of the user with the current configuration of the component”. Liongosari [0048], “a determination may be made whether the satisfaction metric is below a predetermined threshold level. If not, the system may continue monitoring for sensor data that indicates user dissatisfaction”)
determine, based on the identification of the vehicle component being in the particular status for at least the threshold [[percentage of the times]] the negative user reactions are detected in the user reaction data, a change in prominence of the vehicle component, and (Liongosari [0048-0050], “the sensor data 118 may be analyzed to determine a satisfaction metric that indicates a level of satisfaction of the user in the current configuration of the component. A determination may be made whether the satisfaction metric is below a predetermined threshold level. If not, the system may continue monitoring for sensor data that indicates user dissatisfaction. If the satisfaction level is below the threshold, the sensor data may be analyzed to determine configuration updates for the component … the aggregate sensor data is employed to generate design information that includes one or more modifications to the component”.)
determine, based on the determined change in prominence of the vehicle component, one or more subsequent design suggestions for the vehicle component; and (Liongosari [0020], “an analysis of on-board (e.g., in-vehicle) sensor measurements …. That a user is exhibiting with respect to the component and/or when the user is using the component”.  Liongosari [0022], “sensors in the components generate sensor data that indicates a current state of the component and/or the user of the component”. Liongosari Fig. 4 [0023], “interface can provide the suggestion using any suitable format, such as a display of textual, graphic, or other information, audio output, touch screen, indicator lights, and so forth. Also, see Liongosari [0027]. Liongosari [0043], “determine the configuration update(s) and/or design update(s) 132 may also take into account logs that describe a history of past configuration settings, historical sensor data, logs describing usage patterns of the component by one or more users …. User characteristics may be measured by one or more of the sensor(s), and/or may be previously determined for the user and stored in a user profile”. Liongosari Fig. 4 [0039], “a design view of the component 104 presented within a CAD or CAM system, or other suitable design interview of the component 104. For example, a current design of the component 104 may be presented in the design view … graphics showing one or more portion and/or subcomponent of the component for which the aggregate sensor data indicates one or more user performing actions described in the sensor data ….. ML model may be employed to generate the design update(s) 132 automatically based on the input aggregate sensor data”. Also, see Liongosari [0019]))
a computing device coupled to the remote data server and configured to execute vehicle design software for designing a subsequent vehicle design based on the one or more subsequent design suggestions. (Liongosari Fig. 4 [0039], “a design view of the component 104 presented within a CAD or CAM system, or other suitable design interview of the component 104. For example, a current design of the component 104 may be presented in the design view … graphics showing one or more portion and/or subcomponent of the component for which the aggregate sensor data indicates one or more user performing actions described in the sensor data ….. ML model may be employed to generate the design update(s) 132 automatically based on the input aggregate sensor data”. Also, see Liongosari [0019], and [0050]) but, specifically fails to disclose a vehicle component being in a particular status for at least a threshold percentage of the times the negative user reactions are detected in the user reaction data, based on the identification of the vehicle component being in the particular status for at least the threshold percentage of the times the negative user reactions are detected in the user reaction data, (emphasis for aspect not taught)
However, Dorner teaches the following limitation: 
a vehicle component being in a particular status for at least a threshold percentage of the times the negative user reactions are detected in the user reaction data, based on the identification of the vehicle component being in the particular status for at least the threshold percentage of the times the negative user reactions are detected in the user reaction data, (referring back to application specification with regard to “percentage of the times”, in [0033] & [0035], “may be engaged 12,480 times and the user reaction data may indicate that in 7,222 of those time (57.78%), the user expressed a non-positive reaction … determined that 80% of the time that a user expresses a non-positive reaction”. Dorner Col. 10 “the trigger can be identified based on thresholds, for example individual user thresholds (e.g., determining a negative reaction of a threshold (e.g., determining a threshold number or percentage of users provided negative reactions, or determining that a threshold amount of time has passed with no group reactions … a percentage of users who have voted thumbs down (such as 50% or more)” Also, see Col. 23 lines 65-70”.)
It would have been obvious to one of ordinary skill in the art as of the effective filling date of the claimed invention to modify the system of Liongosari to include the feature of determining if a user reaction data meets or exceeds a threshold percentage of time user reactions, as taught by Dorner, on order to allow the system determine a subsequent design suggestion based on the threshold (Liongosari [0050] & Dorner col. 10). Also, it will significantly improve the product design and development process. 
Regarding claim 22: 
22. (Currently Amended) Liongosari in view of Dorner disclose the system of claim 21, 
Liongosari further teach wherein the remote data server includes a processor configured to analyze the user reaction data and other user reaction data by classifying reactions of a plurality of respective users.  (Liongosari Fig. 4 [0018-0019], “the aggregate sensor data may be analyzed to identify portions and/or subcomponents of the component that are frequently associated with movements by users (e.g., fidgeting, adjustments), indicating that a proportion of the users of the component are uncomfortable with the particular design of the portion and/or subcomponent”. Liongosari  [0020], “a level of satisfaction may also be determined by prompting the user to indicate whether they are satisfied, and/or by measuring biometric parameters (e.g., body temperature, heart rate, gaze, etc.) that may indicate the level of satisfaction or dissatisfaction”. Liongosari [0024], “features are provided to enable the sharing of data between users … based on how other users set the same (or similar) seat in their same (or similar) vehicles”. Also, see Liongosari [0025], and [0038])
Regarding claim 25: 
 (Previously Presented) Liongosari in view of Dorner disclose the system of claim 21, 
Liongosari further teach wherein the computing device is further configured to automatically incorporate the one or more subsequent design suggestions into the subsequent vehicle design.  (Liongosari Fig. 4 [0050], “the design information is provided 408 for presentation through a user interface. In some implementations, the design information may be provided to a manufacturing automation system to begin manufacturing a next version of the component 104”.)

Claims 3-4, 17, and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Liongosari et al. US 2019/0057166 (hereinafter Liongosari) in view of Dorner et al. US 11,375,256 (hereinafter Dorner) in view of Beaurepaire et al. US 2020/0082287 (hereinafter Beaurepaire).
Regarding claim 3: 
(Currently Amended) Liongosari in view of Dorner disclose the system of claim 2 but, does not specifically teach or disclose, however, Beaurepaire, in the same field of endeavor teaches wherein the user reaction sensor includes at least one of an image sensor configured to detect image data or an audio sensor configured to detect audio data, and 2 4851-2569-5456Patent Attorney Docket No. 15269-40300 (Beaurepaire Figs. 2 and 5-6 [0040], “in a scenario where the user driving the vehicle 205 in the driving 205 in the driving position 209, the user has a positive reaction 211 (e.g., a smile detected by a facial recognition system of the vehicle 205) that indicates that the user is comfortable with the following distance 203 …. Negative reaction 215 (e.g., a scared facial expression detected by a facial recognition system of the vehicle 205”. Also, see Beaurepaire [0050-0052], “a camera sensors, a biometric sensor, a touch sensor “detect a touch of a vehicle component by the user that is indicative of the reaction, and a microphone 607 sensors”) 
wherein the processor on the remote data server classifies the reactions by analyzing the image data or the audio data.  (Beaurepaire [0053], “the passenger reaction module 303 can use machine learning models that have been trained to accept the user reaction sensor data as an input for classification into one or more reactions or comfort/discomfort levels”) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the sensors in Liongosari and Dorner system to include an image and audio sensors, as taught by Beaurepaire, in order to classify the reactions of the user by analyzing the image data and/or the audio data (Beaurepaire Figs. 2 and 5-6). Also, it will improve the classification of the user reaction by collecting different data. 
Regarding claim 4: 
(Currently Amended) Liongosari in view of Dorner in view of Beaurepaire disclose the system of claim 3, 
Beaurepaire further teach wherein the processor on the remote data server is configured to analyze the image data or the audio data to classify the reactions by comparing the image data or the audio data with, respectively, stored image data or stored audio data corresponding to a plurality of reaction classifications.  (Beaurepaire Figs. 2 and 5-6  [0053], “the passenger reaction module 303 can use machine learning models that have been trained to accept the user reaction sensor data as an input for classification into one or more reactions or comfort/discomfort levels”. Beaurepaire [0051], “the resulting image data can be processed to identify one of a number of possible user facial expressions 621 that have been associated with a user comfort level or discomfort level”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the sensors in Liongosari and Dorner system to include an image and audio sensors, as taught by Beaurepaire, in order to classify the reactions of the user by analyzing the image data and/or the audio data (Beaurepaire Figs. 2 and 5-6). Also, it will improve the classification of the user reaction by collecting different data. 
Regarding claim 17: 
(Currently Amended) Liongosari in view of Dorner disclose the method of claim 16, 
Liongosari further teach wherein the classifying of the reactions of the plurality of respective users includes comparing, by the processor on the remote data server, (Liongosari Fig. 4 [0018], “the aggregate sensor data may be analyzed to identify portions and/or subcomponents of the component that are frequently associated with movements by users (e.g., fidgeting, adjustments), indicating that a proportion of the users of the component are uncomfortable with the particular design of the portion and/or subcomponent”. Liongosari Fig. 4 [0019], “the sensor data from various instances of the component (e.g., a same or similar car seat installed in multiple vehicles used by different individuals may be aggregated and analyzed, as aggregate sensor data, to determine one or more updates to the design of the component”.  Liongosari [0020], “a level of satisfaction may also be determined by prompting the user to indicate whether they are satisfied, and/or by measuring biometric parameters (e.g., body temperature, heart rate, gaze, etc.) that may indicate the level of satisfaction or dissatisfaction”. Also, see Liongosari [0038]) but, specifically fails to disclose image data or audio data with, respectively stored image data or stored audio data corresponding to a plurality of reaction classifications.  
However, Beaurepaire teaches the following limitation: 
wherein the classifying of the reactions of the plurality of respective users includes comparing, by the processor on the remote data server, image data or audio data with, respectively stored image data or stored audio data corresponding to a plurality of reaction classifications.  (Beaurepaire Figs. 2 and 5-6 [0040], “in a scenario where the user driving the vehicle 205 in the driving 205 in the driving position 209, the user has a positive reaction 211 (e.g., a smile detected by a facial recognition system of the vehicle 205) that indicates that the user is comfortable with the following distance 203 …. Negative reaction 215 (e.g., a scared facial expression detected by a facial recognition system of the vehicle 205”. Also, see Beaurepaire [0050-0052], “a camera sensors, a biometric sensor, a touch sensor “detect a touch of a vehicle component by the user that is indicative of the reaction, and a microphone 607 sensors”. Beaurepaire [0053], “the passenger reaction module 303 can use machine learning models that have been trained to accept the user reaction sensor data as an input for classification into one or more reactions or comfort/discomfort levels”)
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the sensors in Liongosari and Dorner system to include an image and audio sensors, as taught by Beaurepaire, in order to classify the reactions of the user by analyzing the image data and/or the audio data (Beaurepaire Figs. 2 and 5-6). Also, it will improve the classification of the user reaction by collecting different data. 
Regarding claim 23: 
 (Currently Amended) Liongosari in view of Dorner disclose the system of claim 22 but, does not specifically teach or disclose, however, Beaurepaire, in the same field of endeavor teaches wherein the user reaction sensor includes at least one of an image sensor configured to detect image data or an audio sensor configured to detect audio data, and (Beaurepaire Figs. 2 and 5-6 [0040], “in a scenario where the user driving the vehicle 205 in the driving 205 in the driving position 209, the user has a positive reaction 211 (e.g., a smile detected by a facial recognition system of the vehicle 205) that indicates that the user is comfortable with the following distance 203 …. Negative reaction 215 (e.g., a scared facial expression detected by a facial recognition system of the vehicle 205”. Also, see Beaurepaire [0050-0052], “a camera sensors, a biometric sensor, a touch sensor “detect a touch of a vehicle component by the user that is indicative of the reaction, and a microphone 607 sensors”)
wherein the processor on the remote data server classifies the reactions by analyzing the image data or the audio data.   (Beaurepaire [0053], “the passenger reaction module 303 can use machine learning models that have been trained to accept the user reaction sensor data as an input for classification into one or more reactions or comfort/discomfort levels”) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the sensors in Liongosari and Dorner system to include an image and audio sensors, as taught by Beaurepaire, in order to classify the reactions of the user by analyzing the image data and/or the audio data (Beaurepaire Figs. 2 and 5-6). Also, it will improve the classification of the user reaction by collecting different data. 

Regarding claim 24: 
24. (Currently Amended) Liongosari in view of Dorner in view of Beaurepaire disclose the system of claim 23, 
Beaurepaire further teach wherein the processor on the remote data server is configured to analyze the image data or the audio data to classify the reactions by comparing the image data or the audio data with, respectively, stored image data or stored audio data corresponding to a plurality of reaction classifications.  (Beaurepaire Figs. 2 and 5-6  [0053], “the passenger reaction module 303 can use machine learning models that have been trained to accept the user reaction sensor data as an input for classification into one or more reactions or comfort/discomfort levels”. Beaurepaire [0051], “the resulting image data can be processed to identify one of a number of possible user facial expressions 621 that have been associated with a user comfort level or discomfort level”.) 
It would have been obvious to one of ordinary skill in the art as of the effective filing date of the claimed invention to modify the sensors in Liongosari system to include an image and audio sensors, as taught by Beaurepaire, in order to classify the reactions of the user by analyzing the image data and/or the audio data (Beaurepaire Figs. 2 and 5-6). Also, it will improve the classification of the user reaction by collecting different data. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ben-ezra et al. US 2020/0387645: a system and method for designing car systems. 
Ricci et al. US 2014/0309870: Vehicle-based multimode discovery. 
Schutz US 2017/0350718: Information-attainment system based on monitoring an occupant. 
Le et al. US 2016/0275361: Driver visual sensor behavior study device. 
Pertsel et al. US 10,850,693: Determining comfort settings in vehicles using computer vision. 
Sohmshetty et al. US 2012/0296514: system and method of conducting vehicle usage data analysis. 
Bist US 2013/0288212: system and a method for analyzing non-verbal cues and rating a digital content. 
Akiva et al. US 10,229,461: continuous identify monitoring for classifying driving data for driving performance analysis. 
Rezaei, Shahram, and Raja Sengupta. "Kalman filter-based integration of DGPS and vehicle sensors for localization." IEEE transactions on control systems technology 15.6 (2007): 1080-1088.
Riener, Andreas. Sensor-actuator supported implicit interaction in driver assistance systems. Wiesbaden: Vieweg+ Teubner, 2010.
Lai, Hsin-Hsi, Yu-Ming Chang, and Hua-Cheng Chang. "A robust design approach for enhancing the feeling quality of a product: a car profile case study." International Journal of Industrial Ergonomics 35.5 (2005): 445-460.
Copeland et al. US 10,147,325: Customization of sharing of rides. 
Sarkissian et al. US 2011/0099036: Systems and methods for offering, scheduling, and coordinating follow-up communications regarding test drives of motor vehicles. 
Wu Xuezhen CN 201220516707: Driver bad driving behavior correction device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623